Name: COMMISSION REGULATION (EC) No 1485/97 of 29 July 1997 determining the extent to which applications lodged in July 1997 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  animal product
 Date Published: nan

 No L 202/6 I EN I Official Journal of the European Communities 30 . 7 . 97 COMMISSION REGULATION (EC) No 1485/97 of 29 July 1997 determining the extent to which applications lodged in July 1997 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1474/95 (') opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin, as last amended by Regulation (EC) No 1242/97 (2), and in particular Article 5 (5) thereof, Having regard to Commission Regulation (EC) No 1251 /96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin (3), as last amended by Regulation (EC) No 121 1 /97 (4) and in particular Article 5 (5) thereof, Whereas the applications for import licences lodged for the third quarter of 1997 are , in the case of all products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution , HAS ADOPTED THIS REGULATION: Article 1 1 . Applications for import licences for the period 1 July to 30 September 1997 submitted pursuant to Regula ­ tions (EC) No 1474/95 and (EC) No 1251 /96 shall be met as referred to in Annex I. 2 . During the first 10 days of the period 1 October to 31 December 1997 applications may be lodged pursuant to Regulations (EC) No 1474/95 and (EC) No 1251 /96 for import licences for the total quantity as referred to in Annex II . Article 2 This Regulation shall enter into force on 30 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6 . 1995, p. 19 . 2 OJ No L 173 , 1 . 7 . 1997, p. 77 . (3) OJ No L 161 , 29 . 6 . 1996, p . 136 . (4) OJ No L 170 , 27 . 6 . 1997, p. 40 . 30 . 7 . 97 | EN I Official Journal of the European Communities No L 202/7 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 July to 30 September 1997 El E2 64,23 E3 100,00 PI _ P2 5,46 P3 4,49 P4 7,41 ANNEX II (tonnes) Group No Total quantity available for the period 1 October to 31 December 1997 El 48 090,50 E2 1 615,75 E3 4 527,94 PI 1 240,00 P2 400,00 P3 88,00 P4 100,00